DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on April 3, 2020.
Claims 1-20 are pending.
Claims 1-20 are examined.
This Office Action is given Paper No. 20211021 for references purposes only.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. The instant application claims the benefit of application 62/830,028.

Information Disclosure Statement
The Information Disclosure Statement filed on April 27, 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figures 6A, 6B, and 6C are illegible. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites “the one or more selected charges.” There is insufficient antecedent basis for this limitation in this claim. In order to compare the claim with the prior art (i.e. for prior art purposes only) and thus to provide compact prosecution, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pourfallah et al. (US 2012/0253852) in view of Chen et al. (US 2017/0272447).

Claims 1, 11
Pourfallah discloses:
one or more processors (CPUs, see [0385]); and 
receiving, at the computer server (RUAP server, see [0059]), transaction data (purchase item information, see [0061]) indicative of a transaction; 
determining a server process (whether restricted-use account may be applied to purchase of item, see [0062]) associated with the transaction; 
determining input data (eligible items, see [0063]) associated with the server process, wherein at least a subset (whether to purchase restricted items, which restricted-use account to use, see [0063-0065]) of the input data is not included in the transaction data; 
determining a mobile device (user’s mobile device, see [0063]) associated with the transaction; 
initiating an interactive session (via NFC handshake, see [0063]) between the computer server and the mobile device; 
receiving the subset (whether user would like to purchase eligible items, which restricted-use account to use, see [0063-0065]) of the input data from the mobile device, via the interactive session; and 
performing, by the computer server, the server process (applying restricted-use account to purchase of item, see [0065]) using the transaction data and the subset of the input data received via the interactive session.  
Pourfallah does not disclose:
One or more… operations.
Chen teaches:
one or more computer-readable media (non-volatile memory, see [0101]) storing computer-executable instructions that, when executed, cause the one or more processors to perform operations.
Pourfallah discloses receiving transaction data, determining a server process, determining input data, determining a mobile device, initiating a session, receiving a subset of input data, and performing the server process. Pourfallah does not disclose one or more computer-readable media, but Chen does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the restricted-use account payment administration method and system of Pourfallah with the non-volatile memory of Chen because 1) a need exists for a healthcare payment platform that facilitates payment and reimbursement from a restricted-use account (see Pourfallah [0034]); and 2) a need exists for implementing service operations using various client applications (see Chen [0002-0003]). Use of non-volatile memory allows for a processor to implement the instructions.

Claims 2, 12
Furthermore, Pourfallah discloses:
the server process is a transaction security process, and wherein the operations further comprise: 
receiving first user identity data (user’s profile, see [0079]) from the mobile device via the interactive session; 
comparing the first user identity data to second user identity data (user database, see [0079]) associated with the mobile device; and 
based on the comparison between the first user identity data and the second user identity data, modifying a status at the computer server associated with at least one of an instrument or account associated with the transaction (list of user payment accounts that are registered, see [0079]).

Claims 3, 13
Furthermore, Pourfallah discloses:
the transaction is an Internet purchase transaction associated with a remote worker, and wherein the operations further comprise: 
receiving, via the interactive session, remote transaction data (transaction receipt, see [0125]) associated with the Internet purchase transaction; 
comparing the remote transaction data to a set of remote transaction parameters (user configured rules, see [0126]) associated with the remote worker; and 
based on the comparison between the remote transaction data and the set of remote transaction parameters associated with the remote worker, modifying a status at the computer server associated with at least one of an instrument or account associated with the transaction (which restricted-use accounts to use for reimbursement, see [0126]).

Claims 4, 14
Furthermore, Pourfallah discloses:
determining at least one of an instrument or an account (restricted-use account, see [0065]) associated with the transaction, wherein determining the server process is based at least in part on the instrument or the account associated with the transaction.  

Claims 5, 15
Furthermore, Pourfallah discloses:
the mobile device is determined based at least in part on the instrument or the account associated with the transaction (tapping electronic wallet, see [0065]).  

Claims 6, 16
Furthermore, Pourfallah discloses:
receiving the subset of the input data comprises: receiving a selection, from the mobile device via the interactive session, of an account (restricted-use account, see [0065]) associated with the transaction.  

Claims 7, 17
Furthermore, Chen teaches: 
retrieving a listing of individuals (list of recommended accounts, see [0054-0055]) associated with the account; 
transmitting (sends, see [0054]) the listing of individuals to the mobile device via the interactive session; and 
receiving, via the interactive session, a selection (first account selected, see [0057]) of one or more of the individuals associated with the account.

Claims 8, 18
Furthermore, Pourfallah discloses:
transmitting a listing of charges (purchase bill, see [0075]) associated with the transaction to the mobile device via the interactive session; and 
receiving, via the interactive session, a selection (approval by user, select account, see [0080-0081]) of one or more charges in the listing of charges associated with the account.  

Claims 9, 19
Furthermore, Pourfallah discloses:
retrieving a listing of general ledger codes (list of eligible merchant category code, see [0062]) associated with the account; 
determining a first general ledger code (e.g. category: food, breakfast, see [0062-0063]) associated with a first charge in the one or more selected charges; and 
comparing the first general ledger code to the listing of general ledger codes associated with the account (see [0062-0063]).

Claims 10, 20
Furthermore, Pourfallah discloses:
initiating the interactive session comprises transmitting a Rich Communication Service (RCS) message (e.g. XML-formatted message, see [0063-0064]) to the mobile device.

Claim Interpretation
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).